DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, Claims 1-12 in the reply filed on 07/21/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2012-178519 (12/16/19 IDS, herein JP’519).
Regarding claim 1, JP’519 discloses a light emitting device (1, FIG. 1, [0031]) comprising: 
a substrate (10, FIG. 1, [0031]); 
a light emitting element (22, FIG. 1, where 22 can be a VCSEL, [0031]-[0032]) and a driving element (23, FIG. 1, where 23 is a driver IC, [0031]-[0032]) that are provided on the substrate, the driving element driving the light emitting element (“a driver IC 23 (optical element control IC) for controlling the optical element 22,” [0031]); and 
a capacitor layer (101, FIG. 1, [0047]) that is provided in the substrate and that supplies electric current to the light emitting element via the driving element (101 functions as a power supply, [0060]).
Regarding claim 2, JP’519 discloses a capacitive element (107, 108, 109, or 110, FIG. 4, [0059]-[0060]) that is provided on the substrate and that supplies electric current to the light emitting element via the driving element.
Regarding claim 3, JP’519 discloses a reference potential pattern (42, FIG. 2, [0059]-[0060]) that is provided on the substrate and that is connected to a reference potential terminal (46, FIG. 2, [0038]-[0039]) of the driving element; and a first wiring pattern (58, FIG. 2, [0039]) that is provided on the substrate and that is connected to an upper electrode (47, FIG. 2, [0038]-[0039]) of the light emitting element, wherein the capacitive element is connected to the reference potential pattern and the first wiring pattern.
Regarding claim 4, JP’519 discloses a second wiring pattern (59, FIG. 2, [0040]) that is provided on the substrate and that connects the light emitting element and the driving element, wherein the first wiring pattern extends along the second wiring pattern from the light emitting element toward the driving element (FIG. 3), and wherein the capacitive element has terminals (111/112, FIG. 4, [0057]-[0058]) at opposite ends of the capacitive element, the terminals being arranged in a direction in which the first wiring pattern extends.
Regarding claims 5-6, JP’519 discloses at least a portion of the capacitive element is included in a widthwise range of the first wiring pattern (FIGS. 2-3).
Regarding claim 11, JP’519 discloses the light emitting element is a vertical cavity surface emitting laser ([0032]).
Regarding claim 12, same rejection as applied to claim 1 is maintained since claim 12 with limitations invoking 35 U.S.C. 112, sixth paragraph, contains substantially the same limitations as claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,789,879 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the US Patent anticipates claim 1 of the present application.
Regarding claim 1, claim 1 of the US Pat’879 discloses a light emitting device (col. 7 line 2) comprising: 
a substrate (a board, col. 7 line 3); 
a light emitting element and a driving element that are provided on the substrate, the driving element driving the light emitting element (col. 7 lines 4-8); and 
a capacitor layer that is provided in the substrate and that supplies electric current to the light emitting element via the driving element (col. 7 lines 9-13).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawabe et al. (US PG Pub 2008/0239685 A1) and Urashima et al. (US PG Pub 2007/0045815 A1) disclose an embedded ceramic capacitor similar to the claimed invention (see abstracts of Kawabe and Urashima).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828